Exhibit 10.3.1
Supplemental Executive Retirement Agreement
for
John T. Lund
     This Agreement by and among Rockville Bank (the “Bank”), Rockville
Financial, Inc. (the “Company”) (collectively, the “Bank”) and John T. Lund
(“Executive”) is made this 6th day of December, 2010 and is effective upon
signature.
WITNESSETH THAT:
     WHEREAS, Executive is and will be rendering valuable services to the Bank
in his capacity as an executive officer; and
     WHEREAS, the Bank desires to ensure that it will continue to have the
benefit of Executive’s services; and
     WHEREAS, the Bank wishes to assist Executive in providing for the financial
requirements of Executive in the event of his retirement or termination of
employment.
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements herein contained, the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



     1. SUPPLEMENTAL RETIREMENT BENEFIT.
          A. Retirement Benefit. Following Executive’s completion of five
(5) years of Service or earlier Separation from Service by reason of Disability,
Executive will be entitled to receive pursuant to this Agreement an annual
Retirement Benefit of Thirty-Five Thousand Dollars ($35,000) payable for twenty
(20) years; provided, however, in the event that Executive’s Separation from
Service shall occur prior to his attainment of age sixty (60) for any reason
other than: (i) death as provided in Section 1.B; (ii) Disability; or
(iii) termination by the Bank without Cause or termination by Executive for Good
Reason, regardless of whether any such termination occurs after a Change in
Control, such annual Retirement Benefit shall be reduced at a rate of five
percent (5%) per year for each twelve (12)-month period or portion thereof that
Executive’s Separation from Service precedes his attainment of age sixty-five
(65), with any pro rata reduction for periods of fewer than twelve (12) months
to be determined by disregarding any partial months.
          B. Death Benefit. In the event of Executive’s death while in the
employ of the Bank, regardless of whether Executive shall have completed five
(5) years of Service as of the date of his death, Executive’s Beneficiary shall
be entitled to receive the Retirement Benefit that would otherwise have been
provided to Executive pursuant to Section 1.A. above. In the event of the death
of Executive after the commencement of payment of the Retirement Benefit
provided pursuant to Section 1.A. above, payment shall continue to be made to
the Executive’s Beneficiary in an amount equal to one hundred percent (100%) of
the annual benefit that the

2



--------------------------------------------------------------------------------



 



Executive was receiving at the time of death until such annual benefit shall
have been paid to Executive and his Beneficiary for a total period of twenty
(20) years. Executive shall have the right, at any time, to designate
Beneficiary(ies) (both primary as well as contingent) to receive the Death
Benefit payable under this Section 1.B. The Beneficiary designated under this
Agreement may be the same as or different from the beneficiary designated under
any other plan of or agreement with the Bank. The Executive shall designate his
Beneficiary by completing and signing the Beneficiary designation form attached
hereto as Exhibit A and returning it to the Vice President, Human Resources
Officer for the Bank. Executive shall have the right to change his Beneficiary
by completing, signing and otherwise complying with the terms of the Beneficiary
designation form attached hereto as Exhibit A. Upon the acceptance by the Vice
President, Human Resources Officer of the Bank of a new Beneficiary designation
form, all Beneficiary designations previously filed shall be canceled. The Bank
shall be entitled to rely on the last Beneficiary designation form filed by
Executive and accepted by the Vice President, Human Resources Officer of the
Bank prior to Executive’s death. In the event of the death of Executive without
a designated Beneficiary, any benefits remaining to be paid under this Agreement
to Executive shall be paid to Executive’s estate.
     2. TIME AND FORM OF PAYMENT. Except as otherwise provided in Section 3.B.,
the annual Retirement Benefit payable in accordance with Section 1.A. hereof
shall be paid in substantially equal monthly installments on the first day of
each month commencing on the first day of the month immediately following the
later of Executive’s attainment of age 60 or

3



--------------------------------------------------------------------------------



 



Separation from Service. The annual Death Benefit payable in accordance with
Section 1.B. hereof shall be paid in substantially equal monthly installments on
the first day of each month commencing on the first day of the month immediately
following Executive’s death. Monthly installments of benefits shall cease to be
paid after 240 months of installments have been paid to Executive, his
Beneficiary or both, as the case may be. Anything in this Agreement to the
contrary notwithstanding, payments to be made under this Agreement upon
Executive’s Separation from Service which are subject to Section 409A of the
Code shall be delayed for six (6) months following such Separation from Service
if Executive is a Specified Employee on the date of his Separation from Service.
Any payment due within such six (6)-month period (the “delayed payments”) will
be delayed to the end of such six (6)-month period. There will be no adjustment
in the delayed payments to reflect the deferred payment date. The Bank will pay
the aggregate delayed payments in a lump sum at the beginning of the seventh
month following Executive’s Separation from Service. In the event of Executive’s
death during such six (6)-month period, payment of any delayed payments will be
made in the payroll period next following the payroll period in which
Executive’s death occurs.
     3. FORFEITURE UPON TERMINATION FOR CAUSE; PAYMENT UPON CHANGE IN CONTROL.
     A. Forfeiture Upon Termination for Cause.
     Anything in this Agreement to the contrary notwithstanding, if Executive’s
employment is terminated for Cause, the annual benefit payable in accordance
with Section 1.A. or Section

4



--------------------------------------------------------------------------------



 



1.B. hereof shall be forfeited. If Executive or his Beneficiary has received any
monthly installments of the annual benefit payable in accordance with
Section 1.A. or Section 1.B. hereof and it is subsequently determined that the
Executive was terminated for Cause, then the monthly installments previously
paid shall be returned by Executive or his Beneficiary, as the case may be, to
the Bank, and no further monthly installments shall be payable under this
Agreement.
     B. Payment Upon Termination Without Cause or for Good Reason After a Change
in Control.
     Anything in this Agreement to the contrary notwithstanding, if the Bank
terminates Executive’s employment without Cause within two (2) years after a
Change in Control or if Executive terminates his employment for Good Reason
within two (2) years after a Change in Control, Executive shall be deemed to
have completed five (5) years of Service as of his Separation from Service for
purposes of determining his entitlement to the Retirement Benefit provided in
Section 1.A. and payment shall commence to be made on the first day of the month
immediately following Executive’s Separation from Service regardless of whether
he shall have attained age sixty (60), subject, however, to a six (6)- month
delay in payment under Section 409A of the Code as described in Section 2 if
Executive is a Specified Employee on the date of his Separation from Service.
     4. ABSENCE OF FUNDING. Benefits payable pursuant to this Agreement shall
not be funded, and the Bank shall not be required to segregate or earmark any of
its assets for the benefit of Executive. Such benefits shall not be subject in
any manner to anticipation, alienation,

5



--------------------------------------------------------------------------------



 



transfer or assignment by Executive, and any attempt to anticipate, alienate,
transfer or assign these benefits shall be void. Executive shall have only the
right of an unsecured general creditor of the Bank for the benefits hereunder.
     5. DEFINITIONS
     Capitalized terms used in this Agreement and not otherwise defined shall
have the following meanings:
     “Beneficiary” shall mean one or more persons, estates or other entities
designated on Exhibit A to this Agreement that are entitled to receive the Death
Benefit payable under Section 1.B. of this Agreement upon the death of
Executive.
     “Board” shall mean the Board of Directors of Rockville Bank.
     “Cause” shall mean Executive’s willful and continued failure to
substantially perform his duties as Senior Vice President of the Bank (other
than any such failure resulting from incapacity due to physical or mental
illness or Disability) which failure is demonstrably and materially damaging to
the financial condition or reputation of the Bank and/or its affiliates, and
which failure continues more than forty-eight (48) hours after a written demand
for substantial performance is delivered to Executive by the Board, which demand
specifically identifies the manner in which the Board believes that Executive
has not substantially performed his duties and the demonstrable and material
damage caused thereby; or the willful engaging by Executive in conduct which is
demonstrably and materially injurious to the Bank or its affiliates, monetarily
or otherwise. No act, or failure to act, on the part of Executive shall be
deemed

6



--------------------------------------------------------------------------------



 



“willful” unless done, or omitted to be done, by Executive not in good faith and
without reasonable belief that his action or omission was in the best interest
of the Bank. Notwithstanding the foregoing, Executive shall not be deemed to
have been terminated for Cause unless and until there shall have been delivered
to Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board (after reasonable notice to Executive and an opportunity
for Executive, together with Executive’s counsel, to be heard before the Board)
finding that, in the good faith opinion of the Board, Executive was guilty of
conduct set forth above in this definition and specifying the particulars
thereof in detail.
     “Change in Control.” A “Change in Control” shall be deemed to have occurred
if, during the term of this Agreement:
     (i) the Company, or the mutual holding company parent of the Company,
whether it remains a mutual holding company or converts to the stock form of
organization (the “Mutual Holding Company”), merges into or consolidates with
another corporation, or merges another corporation into the Company or the
Mutual Holding Company, and as a result, with respect to the Company, less than
a majority of the combined voting power of the resulting corporation immediately
after the merger or consolidation is held by “Persons” as such term is used for
purposes of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) who were stockholders of the Company immediately
before the merger or consolidation or, with respect to the Mutual Holding
Company, less than a majority of the

7



--------------------------------------------------------------------------------



 



directors of the resulting corporation immediately after the merger or
consolidation were directors of the Mutual Holding Company immediately before
the merger or consolidation;
     (ii) following a conversion of the Mutual Holding Company to the stock form
of organization, any Person (other than any trustee or other fiduciary holding
securities under an employee benefit plan of the Bank or the Company), becomes
the “Beneficial Owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the resulting corporation representing
50% or more of the combined voting power of the resulting corporation’s
then-outstanding securities;
     (iii) during any period of twenty-four (24) months (not including any
period prior to the Effective Date of this Agreement), individuals who at the
beginning of such period constitute the board of directors of the Company, and
any new director (other than (A) a director nominated by a Person who has
entered into an agreement with the Company to effect a transaction described in
subsections (i), (ii) or (iv) hereof, (B) a director nominated by any Person
(including the Company) who publicly announces an intention to take or to
consider taking actions (including, but not limited to, an actual or threatened
proxy contest) which if consummated would constitute a Change in Control or
(C) a director nominated by any Person who is the Beneficial Owner, directly or
indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s securities) whose election by the board
of directors of the Company or nomination for election by the Company’s
stockholders was approved in advance by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors

8



--------------------------------------------------------------------------------



 



at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof;
     (iv) the stockholders of the Company approve a plan of complete liquidation
of the Company or an agreement for the sale or disposition by the Company of all
or substantially all of the Company’s assets; or
     (v) the board of directors of the Company adopts a resolution to the effect
that, for purposes of this Agreement, a Change in Control has occurred.
     “Code” shall mean the Internal Revenue Code of 1986, as amended.
     “Death Benefit” shall mean the benefit provided to Executive’s Beneficiary
in accordance with Section 2.B.
     “Disability” shall have the meaning ascribed to it by Section 409A of the
Code and the regulations thereunder.
     “Good Reason” shall mean, without Executive’s express written consent, the
occurrence of any of the following circumstances unless, in the case of
subsections (i), (iv), (vi) or (viii) hereof, such circumstances are fully
corrected prior to the date of termination specified in the notice of
termination given in respect thereof:
     (i) the assignment to Executive of duties inconsistent with Executive’s
position and status as Senior Vice President, or an alteration, adverse to
Executive, in Executive’s position and status as Senior Vice President or in the
nature of Executive’s duties, responsibilities, and authorities or conditions of
Executive’s employment from those relating to Executive position

9



--------------------------------------------------------------------------------



 



and status as Senior Vice President (excluding inadvertent actions which are
promptly remedied); except the foregoing shall not constitute Good Reason if
occurring in connection with the termination of Executive’s employment for
Cause, Disability, retirement, as a result of Executive’s death, or as a result
of action by or with the consent of Executive; for purposes hereof, references
to the Bank or the Company (and to the Board of the Bank or the Company and to
the stockholders of the Company) refer to the ultimate parent company (and its
board and stockholders) succeeding the Company (or the Mutual Holding Company)
following an acquisition in which the corporate existence of the Company (or the
Mutual Holding Company) continues;
     (ii) a reduction in compensation or benefits, except for across-the-board
reductions similarly affecting all senior executives of the Bank and all senior
executives of any Person in control of the Company;
     (iii) the relocation of the principal place of Executive’s employment to a
site that is outside of a fifty (50) mile radius of his principal place of
employment prior to such relocation; for this purpose, required travel on the
Bank’s business will not constitute a relocation so long as the extent of such
travel is substantially consistent with Executive’s customary business travel
obligations in periods prior to the Effective Date;
     (iv) the failure by the Bank to pay to Executive any portion of Executive’s
compensation or to pay to Executive any portion of an installment of deferred
compensation under any deferred compensation program of the Bank within seven
(7) days of the date such compensation is due;

10



--------------------------------------------------------------------------------



 



     (v) the failure by the Bank to continue in effect any material compensation
or benefit plan in which Executive participated immediately prior to a Change in
Control, unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan, or the failure by the
Bank to continue Executive’s participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amounts of compensation or benefits provided and the level of Executive’s
participation relative to other participants, as existed at the time of the
Change in Control;
     (vi) the failure of the Bank to obtain a satisfactory agreement from any
successor to the Bank, the Company or the Mutual Holding Company to fully assume
the Bank’s and the Company’s obligations and to perform under this Agreement, in
a form reasonably acceptable to Executive; or
     (vii) any failure by the Bank to perform any material obligation under, or
breach by the Bank of any material provision of, this Agreement.
     “Retirement Benefit” shall mean the benefit payable to Executive in
accordance with Section 1.A.
     “Separation from Service” shall mean a termination of employment with the
Bank and any affiliated employer, which shall be determined by the Bank on the
basis of all relevant facts and circumstances and with reference to Treasury
Regulations Section 1.409A-1(h).
     “Service” shall mean Executive’s period of employment with the Bank or an
affiliated employer that is counted as service for vesting purposes under the
Bank’s 401(k) Plan.

11



--------------------------------------------------------------------------------



 



     “Specified Employee” shall mean an employee of the Bank who satisfies the
requirements for being designated a “key employee” under
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code without regard to
Section 416(i)(5) of the Code at any time during a calendar year, in which case
such employee shall be considered a Specified Employee for the twelve-month
period beginning on the first day of the fourth month immediately following the
end of such calendar year. In the event of any corporate spinoff or merger, the
determination of which employees meet the requirements of
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code without regard to
Section 416(i)(5) of the Code for any calendar year shall be determined in
accordance with Regulations Section 1.409A-1(i)(2).
     6. MISCELLANEOUS.
          A. This Agreement may be amended at any time by mutual written
agreement of the parties hereto, but no amendment shall operate to give
Executive, either directly or indirectly, any interest whatsoever in any funds
or assets of the Bank, except the right to receive the payments herein provided.
          B. Nothing contained herein shall impose any obligation on the Bank to
continue the employment of the Executive.
          C. This Agreement shall be construed in accordance with and governed
by the laws of the State of Connecticut, except to the extent that such laws are
preempted by Federal law. Anything in this Agreement to the contrary
notwithstanding, the terms of this Agreement shall be interpreted and applied in
a manner consistent with the requirements of Section 409A of

12



--------------------------------------------------------------------------------



 



the Code and the Treasury Regulations thereunder and the Bank shall have no
right to accelerate or make any payment under this Agreement except to the
extent permitted under Section 409A of the Code. The Bank shall have no
obligation, however, to reimburse Executive for any tax penalty or interest
payable or provide a gross-up payment in connection with any tax liability of
Executive under Section 409A of the Code except that this provision shall not
apply in the event of the Bank’s negligence or willful disregard in interpreting
the application of Section 409A of the Code to this Agreement which negligence
or willful disregard causes Executive to become subject to a tax penalty or
interest payable under Section 409A of the Code.
          D. This Agreement shall be binding upon the successors of the Bank.
The Bank shall require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Bank to expressly assume and agree to perform the
obligations of the Bank under this Agreement in the same manner and to the same
extent that the Bank would have been required to perform such obligations if no
such succession had taken place and such assumption shall be an express
condition to the consummation of any such purchase, merger, consolidation or
other transaction.
          E. The Bank shall be responsible for the administration of this
Agreement and shall have the sole discretion to determine all questions arising
in connection with the Agreement, to interpret the provisions of the Agreement
and to construe all of its terms. All such actions of the Bank shall be
conclusive and binding upon Executive, his Beneficiary and

13



--------------------------------------------------------------------------------



 



other persons. Claims for benefits under this Agreement shall be decided in
accordance with the claims procedures provisions set forth in the Bank’s 401(k)
Plan, which are incorporated herein by this reference.
          F. The Bank may withhold from any benefit payable under this Agreement
an amount sufficient to satisfy its tax withholding obligations.
     IN WITNESS WHEREOF, the Bank and Executive have executed this Agreement as
of the day and year first above written.

            ROCKVILLE BANK
      By   /s/ Richard J. Trachimowicz       Its Richard J. Trachimowicz        
      ROCKVILLE FINANCIAL, INC.
      By   /s/ Richard J. Trachimowicz       Its Richard J. Trachimowicz        
     /s/ John T. Lund         John T. Lund           

14



--------------------------------------------------------------------------------



 



         

EXHIBIT A
BENEFICIARY DESIGNATION
Subject to the conditions and provisions of the Agreement and subject to the
right reserved therein to change the Beneficiary, the Beneficiary designation
with respect to the Death Benefit which may become payable under the Agreement
shall be as follows:

              Primary Beneficiary
Beneficiary(ies)
           
 
           
Address and
           
 
           
Zip Code
           
 
           
Birth Date
           
 
           
Soc. Sec. No.
           
 
           
Relationship
           
 
           
Percentage
           
 
           

If my Primary Beneficiary(ies) is(are) deceased at my death, I designate the
following as my Alternate Beneficiary(ies) under the terms of the above Plan.

              Alternate Beneficiary
Beneficiary(ies)
           
 
           
Address and
           
 
           
Zip Code
           
 
           
Birth Date
           
 
           
Soc. Sec. No.
           
 
           
Relationship
           
 
           
Percentage
           
 
           

If I predecease my Primary Beneficiary(ies), upon the death of my Primary
Beneficiary(ies) o remaining benefits will continue to his, her or their
designee(s) o remaining benefits will be paid to my Alternate Beneficiary(ies).

            Signature of Witness   John T. Lund             Witness Signature
Date   Date

15